 


109 HR 4029 IH: Fuel Price Fairness Act
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4029 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Ms. DeLauro introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To ensure fairness in gasoline, diesel fuel, and home heating oil prices. 
 
 
1.Short titleThis Act may be cited as the Fuel Price Fairness Act. 
2.DefinitionsAs used in this Act— 
(1)the term Commission means the Federal Trade Commission; 
(2)the term integrated oil company has the meaning given such term in section 291(b)(4) of the Internal Revenue Code of 1986 (26 U.S.C. 291(b)(4)); and 
(3)the term refinery means any industrial plant located in the United States which is designed to serve the primary purpose of processing liquid fuel from crude oil or qualified fuels. 
3.Declaration of Energy Price emergency 
(a)DeclarationThe Commission, in consultation with the Secretary of Energy, shall have the authority to declare a national or regional energy price emergency if the Commission finds that the health, safety, welfare, or economic well-being of the citizens of the United States, or a region of the United States, is at risk because of a shortage or imminent shortage of adequate supplies of crude oil, gasoline, diesel fuel, or home heating oil due to a disruption of national or regional distribution systems for crude oil, gasoline, natural gas, or petroleum distillates (including such a shortage related to a major disaster (as defined in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122))), or significant pricing anomalies in national or regional energy markets for crude oil, gasoline, diesel fuel, or home heating oil of a more than transient nature. 
(b)Information sharingFor purposes of monitoring the supplies of crude oil, gasoline, diesel fuel, or home heating oil in compliance with subsection (a), the Secretary of Energy shall permit the Commission to have regular and constant access to any information obtained by or in the possession of the Energy Information Administration. 
(c)Duration of declared emergencyA national or regional price emergency declared under this section shall terminate not later than 30 days after such a declaration at the discretion of the Commission.  
4.Disclosure or energy pricing during energy price emergencyDuring a declared national or regional energy price emergency, an integrated oil company or refinery shall— 
(1)not later than 30 days after a declaration of such an emergency, disclose to the Commission the prevailing price of crude oil and wholesale price of refined gasoline, diesel, home heating oil, based on invoices, for each week during the period of 60 days immediately preceding the declaration of an energy emergency; and 
(2)not later than 15 days after a termination of such an emergency, disclose to the Commission the prevailing price of crude oil and wholesale price of refined gasoline, diesel, home heating oil, based on invoices, for each week of the period in which a national price emergency is in effect. 
5.Unreasonable pricing prohibited 
(a)Unlawful retail pricingDuring a national energy price emergency declared under section 3, or in a region declared to be in a regional energy price emergency under such section, it shall be unlawful for any person to sell at retail gasoline, diesel fuel, or home heating oil at an unreasonable price. 
(b)Unlawful supply or wholesale pricingDuring a national energy price emergency declared under section 3, or in a region declared to be in a regional energy price emergency under such section, it shall be unlawful for any integrated oil company or refinery to sell crude oil or refined gasoline, diesel fuel, or home heating oil at an unreasonable price. 
(c)Unreasonable priceNot later than 60 days after the date of the enactment of this Act, the Federal Trade Commission shall, by rule, determine what shall constitutes an unreasonable price for purposes of subsections (a) and (b). 
(d)Enforcement against retailersA violation of subsection (a) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Commission shall enforce such subsection (and the rule promulgated pursuant to subsection (c)) in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this section. 
(e)Criminal enforcement against oil companies and refineriesAny person who violates subsection (b) shall be fined under title 18 an amount not more $2,000,000, or imprisoned for a period of not more 2 years, or both.  
6.Report on commodities marketNot later than 1 year after enactment of this Act, the Federal Trade Commission shall conduct a study on the effects of increased and possible excess trading of oil and gasoline futures contracts on the rising cost of oil and gasoline commodities, and shall transmit a report of its findings to the House of Representatives and the Senate. 
 
